DETAILED ACTION
This action is a response to an application filed 4/5/21 in which claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
	The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a method for coordinating different capabilities for uplink and downlink preemption. The closest prior art(s): Li fail(s) to disclose all the limitations of the independent claims. Specifically, it fails to teach sending a first and second capability parameter indicating that downlink and uplink preemption are supported.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	EXAMINER’S AMENDMENT
The following examiner’s amendment was proposed and approved by Daniel Moon Reg# 74,793. See new claims below:

EXAMINER’S AMENDMENT

1.	(Previously Presented)	A method comprising:
sending, by a wireless device, a message comprising:
a first capability parameter indicating that downlink preemption is supported; and
a second capability parameter indicating that uplink preemption is supported; 
receiving, after sending the message, a control message comprising:
a first radio network temporary identifier (RNTI) for reception of a downlink preemption indication; and
a second RNTI for reception of an uplink preemption indication; and
receiving at least one downlink control channel transmission comprising at least one of:
first downlink control information (DCI), associated with the first RNTI, indicating downlink preemption of at least one downlink resource; or 
second DCI, associated with the second RNTI, indicating uplink preemption of at least one uplink resource.

2.	(Previously Presented)	The method of claim 1, further comprising:
based on the second DCI indicating the uplink preemption: 
canceling a scheduled transmission of uplink data; and
sending a third message.

3.	(Previously Presented)	The method of claim 1, further comprising:
receiving, by the wireless device from a base station, a capability request comprising a request for capability parameters, 
wherein the sending the message is based on the capability request.

4.	(Previously Presented)	The method of claim 1, wherein:
the sending the message comprises sending the message to a base station; and
the receiving the control message comprises receiving the control message from the base station. 

5.	(Previously Presented)	The method of claim 1, further comprising determining the first DCI based on: 
the first RNTI; and 
at least one of:
a downlink radio resource;
a control resource set;
a search space; or
a periodicity.

6.	(Previously Presented)	The method of claim 1, further comprising:
receiving, via a first downlink radio resource of a downlink shared channel, a first portion of a data packet;
receiving, via a second downlink radio resource of the downlink shared channel, a second portion of the data packet;
puncturing, based on the first DCI indicating that the first downlink radio resource is preempted, the first portion of the data packet; and
decoding, based on the second downlink radio resource being not preempted, the second portion of the data packet. 

7.	(Previously Presented)	A method comprising:
receiving, by a wireless device, a capability request message comprising a request for capability parameters of the wireless device;
sending, based on the capability request message, a capability response message comprising the capability parameters, wherein the capability parameters comprise a capability parameter indicating that uplink preemption is supported;
receiving, after sending the capability response message, a control message comprising a radio network temporary identifier (RNTI) for reception of an uplink preemption indication; and
receiving downlink control information (DCI) associated with the RNTI, wherein the DCI indicates uplink preemption of at least one uplink resource.

8.	(Previously Presented)	The method of claim 7, further comprising:
receiving second DCI associated with a second RNTI, wherein the second DCI indicates downlink preemption of at least one downlink resource,
wherein the control message further comprises the second RNTI for reception of a downlink preemption indication.

9.	(Previously Presented)	The method of claim 7, further comprising:
based on the DCI: 
canceling a scheduled transmission of a second message; and 
sending a third message.

10.	(Previously Presented)	The method of claim 7, further comprising:
sending, via a first uplink radio resource of an uplink shared channel, a first portion of uplink data; and
based on the DCI indicating a second uplink radio resource is preempted, not sending a second portion of the uplink data.

11.	(Previously Presented)	The method of claim 7, wherein: 
the receiving the capability request message comprises receiving the capability request message from a base station;
the sending the capability response message comprises sending the capability response message to the base station; and
the receiving the control message comprises receiving the control message from the base station.

12.	(Previously Presented)	The method of claim 7, wherein the capability parameters comprise a second capability parameter indicating that downlink preemption is supported; and
wherein the control message further comprises a second RNTI for reception of a downlink preemption indication.

13.	(Previously Presented)	The method of claim 7, wherein the capability response message indicates that downlink preemption is not supported.

14.	(Previously Presented)	The method of claim 13, wherein the control message does not comprise a second RNTI for reception of a downlink preemption indication. 

15.	(Previously Presented)	A method comprising:
receiving, by a base station, a message comprising:
a first capability parameter indicating that downlink preemption is supported; and
a second capability parameter indicating that uplink preemption is supported; 
sending, after receiving the message, a control message comprising:
a first radio network temporary identifier (RNTI) for reception of a downlink preemption indication; and
a second RNTI for reception of an uplink preemption indication; and
sending at least one downlink control channel transmission comprising at least one of:
first downlink control information (DCI), associated with the first RNTI, indicating downlink preemption of at least one downlink resource; or 
second DCI, associated with the second RNTI, indicating uplink preemption of at least one uplink resource.

16.	(Previously Presented)	The method of claim 15, further comprising:
based on the second DCI indicating the uplink preemption, canceling reception of a scheduled transmission of uplink data.

17.	(Previously Presented)	The method of claim 15, further comprising:
sending a capability request comprising a request for capability parameters, 
wherein the receiving the message is based on the capability request.

18.	(Previously Presented)	The method of claim 15, wherein:
the receiving the message comprises receiving the message from at least one first wireless device; and
the sending the control message comprises sending the control message to the at least one first wireless device.
 
19.	(Currently Amended)	The method of claim 18, further comprising:
receiving, from at least one second wireless device, a second capability message comprising a third capability parameter indicating that uplink preemption is not supported; and
sending, to the at least one second wireless device and after receiving the second capability message, a second control message comprising the first RNTI, wherein the second control message does not comprise the second RNTI.

20.	(Currently Amended)	The method of claim 15, further comprising:
receiving, from at least one wireless device, a second capability message comprising a third capability parameter indicating that uplink preemption is not supported; and
sending, after receiving the second capability message, a second control message, wherein the second control message does not comprise the second RNTI.

21.	(Currently Amended)	The method of claim 15, further comprising:
receiving, from at least one wireless device, a second capability message comprising a third capability parameter indicating that downlink preemption is supported; and
sending, after receiving the second capability message, a second control message comprising the first RNTI, wherein the second control message does not comprise the second RNTI.

22.	(Previously Presented)	The method of claim 15, further comprising:
sending, via a first downlink radio resource of a downlink shared channel, a first portion of a data packet; and
canceling a scheduled transmission, of a second portion of the data packet, via a second downlink radio resource of the downlink shared channel. 

23.	(Previously Presented)	A method comprising:
sending, by a base station, a capability request message comprising a request for capability parameters of a wireless device;
receiving, based on the capability request message, a capability response message comprising the capability parameters, wherein the capability parameters comprise a capability parameter indicating that uplink preemption is supported;
sending, after the receiving the capability response message, a control message comprising a radio network temporary identifier (RNTI) for reception of an uplink preemption indication; and
sending downlink control information (DCI) associated with the RNTI, wherein the DCI indicates uplink preemption of at least one uplink resource.

24.	(Previously Presented)	The method of claim 23, further comprising:
sending second DCI associated with a second RNTI, wherein the second DCI indicates downlink preemption of at least one downlink resource,
wherein the control message further comprises the second RNTI for reception of a downlink preemption indication.

25.	(Previously Presented)	The method of claim 23, further comprising:
based on the DCI, canceling reception of a scheduled transmission of a second message.

26.	(Previously Presented)	The method of claim 23, further comprising:
receiving, via a first uplink radio resource of an uplink shared channel, a first portion of uplink data; and
based on the DCI indicating a second uplink radio resource is preempted, not receiving a second portion of the uplink data.

27.	(Previously Presented)	The method of claim 23, wherein: 
the sending the capability request message comprises sending the capability request message to the wireless device;
the receiving the capability response message comprises receiving the capability response message from the wireless device; and
the sending the control message comprises sending the control message to the wireless device.

28.	(Previously Presented)	The method of claim 23, wherein the capability parameters comprise a second capability parameter indicating that downlink preemption is supported; and
wherein the control message further comprises a second RNTI for  reception of a downlink preemption indication.

29.	(Previously Presented)	The method of claim 23, wherein the capability response message indicates that downlink preemption is not supported.

30.	(Previously Presented)	The method of claim 29, wherein the control message does not comprise a second RNTI for reception of a downlink preemption indication.

31.	(New)	A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
send a message comprising:
a first capability parameter indicating that downlink preemption is supported; and
a second capability parameter indicating that uplink preemption is supported; 
receive, after sending the message, a control message comprising:
a first radio network temporary identifier (RNTI) for reception of a downlink preemption indication; and
a second RNTI for reception of an uplink preemption indication; and
receive at least one downlink control channel transmission comprising at least one of:
first downlink control information (DCI), associated with the first RNTI, indicating downlink preemption of at least one downlink resource; or 
second DCI, associated with the second RNTI, indicating uplink preemption of at least one uplink resource.

32.	(New)	The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
based on the second DCI indicating the uplink preemption: 
cancel a scheduled transmission of uplink data; and
send a third message.

33.	(New)	The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
receive, from a base station, a capability request comprising a request for capability parameters; and
send the message by sending, based on the capability request, the message.

34.	(New)	The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
send the message by sending the message to a base station; and
receive the control message by receiving the control message from the base station. 

35.	(New)	The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the first DCI based on: 
the first RNTI; and 
at least one of:
a downlink radio resource;
a control resource set;
a search space; or
a periodicity.

36.	(New)	The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
receive, via a first downlink radio resource of a downlink shared channel, a first portion of a data packet;
receive, via a second downlink radio resource of the downlink shared channel, a second portion of the data packet;
puncture, based on the first DCI indicating that the first downlink radio resource is preempted, the first portion of the data packet; and
decode, based on the second downlink radio resource being not preempted, the second portion of the data packet. 

37.	(New)	A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive a capability request message comprising a request for capability parameters of the wireless device;
send, based on the capability request message, a capability response message comprising the capability parameters, wherein the capability parameters comprise a capability parameter indicating that uplink preemption is supported;
receive, after sending the capability response message, a control message comprising a radio network temporary identifier (RNTI) for reception of an uplink preemption indication; and
receive downlink control information (DCI) associated with the RNTI, wherein the DCI indicates uplink preemption of at least one uplink resource.

38.	(New)	The wireless device of claim 37, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
receive second DCI associated with a second RNTI, wherein the second DCI indicates downlink preemption of at least one downlink resource, and
wherein the control message further comprises the second RNTI for reception of a downlink preemption indication.

39.	(New)	The wireless device of claim 37, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
based on the DCI: 
cancel a scheduled transmission of a second message; and 
send a third message.

40.	(New)	The wireless device of claim 37, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
send, via a first uplink radio resource of an uplink shared channel, a first portion of uplink data; and
based on the DCI indicating a second uplink radio resource is preempted, not send a second portion of the uplink data.

41.	(New)	The wireless device of claim 37, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
receive the capability request message by receiving the capability request message from a base station;
send the capability response message by sending the capability response message to the base station; and
receive the control message by receiving the control message from the base station.

42.	(New)	The wireless device of claim 37, wherein the capability parameters comprise a second capability parameter indicating that downlink preemption is supported; and
wherein the control message further comprises a second RNTI for reception of a downlink preemption indication.

43.	(New)	The wireless device of claim 37, wherein the capability response message indicates that downlink preemption is not supported.

44.	(New)	The wireless device of claim 43, wherein the control message does not comprise a second RNTI for reception of a downlink preemption indication. 

45.	(New)	A base station comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the base station to:
receive a message comprising:
a first capability parameter indicating that downlink preemption is supported; and
a second capability parameter indicating that uplink preemption is supported; 
send, after receiving the message, a control message comprising:
a first radio network temporary identifier (RNTI) for reception of a downlink preemption indication; and
a second RNTI for reception of an uplink preemption indication; and
send at least one downlink control channel transmission comprising at least one of:
first downlink control information (DCI), associated with the first RNTI, indicating downlink preemption of at least one downlink resource; or 
second DCI, associated with the second RNTI, indicating uplink preemption of at least one uplink resource.

46.	(New)	The base station of claim 45, wherein the instructions, when executed by the one or more processors, cause the base station to:
based on the second DCI indicating the uplink preemption, cancel reception of a scheduled transmission of uplink data.

47.	(New)	The base station of claim 45, wherein the instructions, when executed by the one or more processors, cause the base station to:
send a capability request comprising a request for capability parameters, and
receive the message by receiving, based on the capability request, the message.

48.	(New)	The base station of claim 45, wherein the instructions, when executed by the one or more processors, cause the base station to:
receive the message by receiving the message from at least one first wireless device; and
send the control message by sending the control message to the at least one first wireless device.
 
49.	(New)	The base station of claim 48, wherein the instructions, when executed by the one or more processors, cause the base station to:
receive, from at least one second wireless device, a second capability message comprising a third capability parameter indicating that uplink preemption is not supported; and
send, to the at least one second wireless device and after receiving the second capability message, a second control message comprising the first RNTI, wherein the second control message does not comprise the second RNTI.

50.	(New)	The base station of claim 45, wherein the instructions, when executed by the one or more processors, cause the base station to:
receive, from at least one wireless device, a second capability message comprising a third capability parameter indicating that uplink preemption is not supported; and
send, after receiving the second capability message, a second control message, wherein the second control message does not comprise the second RNTI.

51.	(New)	The base station of claim 45, wherein the instructions, when executed by the one or more processors, cause the base station to:
receive, from at least one wireless device, a second capability message comprising a third capability parameter indicating that downlink preemption is supported; and
send, after receiving the second capability message, a second control message comprising the first RNTI, wherein the second control message does not comprise the second RNTI.

52.	(New)	The base station of claim 45, wherein the instructions, when executed by the one or more processors, cause the base station to:
send, via a first downlink radio resource of a downlink shared channel, a first portion of a data packet; and
cancel a scheduled transmission, of a second portion of the data packet, via a second downlink radio resource of the downlink shared channel. 

53.	(New)	A base station comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the base station to:
send a capability request message comprising a request for capability parameters of a wireless device;
receive, based on the capability request message, a capability response message comprising the capability parameters, wherein the capability parameters comprise a capability parameter indicating that uplink preemption is supported;
send, after receiving the capability response message, a control message comprising a radio network temporary identifier (RNTI) for reception of an uplink preemption indication; and
send downlink control information (DCI) associated with the RNTI, wherein the DCI indicates uplink preemption of at least one uplink resource.

54.	(New)	The base station of claim 53, wherein the instructions, when executed by the one or more processors, cause the base station to:
send second DCI associated with a second RNTI, wherein the second DCI indicates downlink preemption of at least one downlink resource, and
wherein the control message further comprises the second RNTI for reception of a downlink preemption indication.

55.	(New)	The base station of claim 53, wherein the instructions, when executed by the one or more processors, cause the base station to:
based on the DCI, cancel reception of a scheduled transmission of a second message.

56.	(New)	The base station of claim 53, wherein the instructions, when executed by the one or more processors, cause the base station to:
receive, via a first uplink radio resource of an uplink shared channel, a first portion of uplink data; and
based on the DCI indicating a second uplink radio resource is preempted, not receive a second portion of the uplink data.

57.	(New)	The base station of claim 53, wherein the instructions, when executed by the one or more processors, cause the base station to: 
send the capability request message by sending the capability request message to the wireless device;
receive the capability response message by receiving the capability response message from the wireless device; and
send the control message by sending the control message to the wireless device.

58.	(New)	The base station of claim 53, wherein the capability parameters comprise a second capability parameter indicating that downlink preemption is supported; and
wherein the control message further comprises a second RNTI for  reception of a downlink preemption indication.

59.	(New)	The base station of claim 53, wherein the capability response message indicates that downlink preemption is not supported.

60.	(New)	The base station of claim 59, wherein the control message does not comprise a second RNTI for reception of a downlink preemption indication.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467